         Case: 3:18-cv-00979-jdp Document #: 26 Filed: 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN


BRIGITTE STELZER
                                 Plaintiff,
                                                              Case No. 3:18-cv-979
      - against -
                                                              Judge James D. Peterson

ENDEAVOR BUSINESS MEDIA, LLC

                                 Defendant.



                          PLAINTIFF’S COUNSEL DECLARATION

I, RICHARD LIEBOWITZ, hereby declares as follows:

        1.      I am counsel for Plaintiff Brigitte Stelzer in this action and duly admitted to

practice law in this District.

        2.      I submit this declaration in response to the Court’s order, dated August 31, 2020

[Dkt. #25]

        3.      My practice privileges are not restricted, suspended or revoked in any other

jurisdiction.

Dated: September 8, 2020

                                                              Respectfully submitted:

                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/richardpliebowitz
                                                                   Richard P. Liebowitz
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, NY 11580
                                                              Tel: (516) 233-1660
                                                              rl@LiebowitzLawFirm.com

                                                              Attorneys for Plaintiff
                                                              Brigitte Stelzer
